Citation Nr: 0638702	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  94-46 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.

2.  Entitlement to a compensable initial rating for residuals 
of a fracture of the left scaphoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran requested that he be afforded a Travel Board 
hearing in July 1998.  The veteran was informed in February 
1999 that he was scheduled for a Travel Board hearing at the 
RO in March 1999.  The veteran failed to appear for the 
hearing. Accordingly, the veteran's request for a hearing is 
treated as withdrawn and the Board will adjudicate the claim 
based on the evidence of record.  38 C.F.R. § 20.704(d) 
(2006).  

The veteran's case was remanded to the RO for additional 
development in October 1999 and October 2004.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for VA 
compensation examinations scheduled in connection with his 
claim for higher ratings for migraine headaches and residuals 
of a fracture of the left scaphoid.  The examinations were 
required to determine whether the veteran met the criteria 
for higher ratings.

2.  The record does not show that the veteran's migraine 
headaches are characterized by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

3.  The record does not show that the veteran's residuals of 
a fracture of the left scaphoid are characterized by 
functional impairment that equates to dorsiflexion less than 
fifteen degrees, or palmar flexion limited in line with the 
forearm.  


CONCLUSIONS OF LAW

1.  A higher initial rating for migraine headaches is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 and Supp.2005); 38 
C.F.R. §§ 3.655, 4.124a, Diagnostic Code 8100 (2006).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the left scaphoid have not been met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.655, 4.71, 4.71a, 
Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records (SMRs) for the period from March 1989 
to October 1993 reveal that the veteran was seen on numerous 
occasions for migraine headaches.  In February 1992 the 
veteran was seen for pain in his left arm.  On physical 
examination his left wrist showed slight effusion.  An x-ray 
of the left wrist revealed no fractures, dislocations, or 
bony or soft tissue abnormality.  A follow-up x-ray obtained 
in March 1992 again revealed no fractures, dislocations, or 
bony or soft tissue abnormality.   A computed tomography (CT) 
scan of the head was obtained in March 1993 and revealed no 
abnormalities.  In April 1993 the veteran was seen for 
migraine headaches and chronic arthralgia of his wrists.  In 
June 1993 the veteran was noted to have arthritis of the 
wrists.  In August 1993 the veteran reported that he had a 
migraine headache for five days.  The veteran reported 
migraine headaches and a problem with his left arm and 
arthralgia.  

The veteran was afforded a VA examination in February 1994.  
The veteran reported a history of migraine headaches 
beginning while he was in service in 1989 or 1990.  He said 
that his headaches initially occurred a couple of times per 
month but at the time of the examination he said the 
headaches occurred four to five times per week.  He reported 
that the intensity of the headaches had increased over time.  
He reported auras which consist of a tension feeling in his 
skin with nausea, but he said he rarely vomited with severe 
headaches.  The examiner noted that the veteran had a normal 
neurological examination.  The examiner diagnosed the veteran 
with vascular headache syndrome.

The veteran was also afforded a VA examination in February 
1994 to evaluate his left wrist.  He reported that he 
fractured his left wrist in 1992.  He reported swollen joints 
in his left wrist.  Physical examination revealed that the 
veteran had full range of motion in his left wrist with 
tenderness and discomfort in range of motion without any 
synovitis.  Bilateral x-rays of the hand and wrist revealed 
no significant bone, joint, or soft tissue abnormality.  The 
veteran was diagnosed with status-post fracture of the left 
wrist.  

The veteran was afforded a VA examination in August 1996 to 
evaluate his left wrist.  The veteran reported chronic pain 
in his left wrist particularly with keyboard work or when 
writing.  On physical examination the veteran's wrist 
movements were noted to be normal.  There was no limitation 
on dorsiflexion or palmar flexion.  The veteran was diagnosed 
with a history of left wrist fracture with minimal limitation 
of function.  

The veteran was afforded a VA examination in November 1996 to 
evaluate his migraine headaches.  The veteran reported 
occipital band-like headaches two to three times per week.  
He reported nausea, vomiting, and dizziness with the 
headaches.  He reported having had headaches for three weeks 
at a time.   The veteran also said three to five times per 
week the headaches were really bad.  He reported light 
sensitivity related to the headaches.  He reported that he 
occasionally passed out with severe headaches.  The examiner 
diagnosed the veteran with basilar migraines.  

The veteran was afforded a VA examination in December 1998 to 
evaluate his migraine headaches.  The veteran reported 
headaches five to seven times per week.  He reported very 
severe headaches two to three times per week.  He reported 
nausea, dizziness, and light-sensitivity associated with the 
headaches.  The veteran reported that at times he goes to bed 
crying because the headaches are so severe.  The veteran 
reported that he was a computer programmer and missed some 
work because of his headaches.  The examiner diagnosed the 
veteran with severe migraines with an element of tension 
headaches.  

Associated with the claims file are VA outpatient treatment 
reports dated from December 1993 to October 2003.  In May 
1994 the veteran complained of left wrist pain.  In June 1994 
the veteran was admitted for two days with complaints of 
worsening of frequency and intensity of migraines.  He was 
administered a trial of six intravenous drug treatments 
during his admission.  In July 1994 the veteran reported 
headaches every one to two days.  He also reported decreased 
range of motion of his left wrist.  In July 1996 the veteran 
was noted to be continued on Imitrex for migraines.  On 
physical examination of the wrists, there was no sign of 
inflammation or degenerative changes or restriction of range 
of motion.  In November 1996 the veteran was noted to have 
wrist pain with no evidence of synovitis or tendonitis for 
which Naproxen was prescribed.  In September 1998 the veteran 
reported that his headaches occurred three times per week 
with associated nausea.  In October 2003 the veteran was seen 
for migraines. The veteran reported headaches four times per 
week.  The veteran reported that he was starting a new job 
the day after his examination.  The examiner reviewed the 
results of a January 1997 magnetic resonance imaging (MRI) of 
the brain which revealed no abnormalities other than mucosal 
thickening within the left maxillary sinus and bilateral 
ethmoid sinus air cells.  

The veteran was last afforded a VA examination in December 
2003.  The veteran reported daily headaches and three to five 
extreme migraines per week.  He reported having worked as a 
computer programmer but he was noted to be looking for a job 
at the time of the examination.  The examiner diagnosed the 
veteran with refractory migraine headaches.  

The veteran was scheduled for a VA examination to evaluate 
his service-connected left wrist in June 2004 and April 2005 
and to evaluate his service-connected migraines in April 
2005.  The veteran failed to report for the examinations.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for his migraine 
headaches and residuals of a fracture to the left scaphoid is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with 
initial rating awards.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, and the examination was 
scheduled in conjunction with an original claim, the claim 
shall be rated on the record.  38 C.F.R. § 3.655 (2006).

Migraine Headaches

Under the criteria set forth in Diagnostic Code 8100, a 30 
percent rating is assigned for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
assigned for migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2006).

In this case, the available record does not show that a 
higher rating is warranted.  Hence, the veteran was scheduled 
for a VA examination in April 2005 to aid the veteran in his 
claim.  The Board acknowledges that the available evidence 
shows that the veteran has experienced some prostrating 
attacks; however, the record does not show that migraines 
were characterized by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  In fact, the veteran's migraines have been 
characterized as having a tension component to them, and 
despite the veteran's assertion regarding frequency and 
severity, he has not required repeated treatment and has not 
missed much work.  It was noted at the December 1998 VA 
examination that he missed some work, but there is no 
evidence to suggest that the migraines are productive of 
severe economic inadaptability.  

The veteran has reported that his migraines occur from four 
times a week to daily.  At the time of his December 1994 VA 
examination the veteran was noted to have auras which consist 
of a tension feeling in his skin with nausea, but he said he 
rarely vomited with severe headaches.  The examiner noted 
that the veteran had a normal neurological examination.  The 
examiner diagnosed the veteran with vascular headache 
syndrome.  At other examinations the veteran's headaches have 
been characterized as refractory migraines and basilar 
migraines.  The only MRI of record, obtained in January 1997, 
revealed no abnormalities other than mucosal thickening 
within the left maxillary sinus and bilateral ethmoid sinus 
air cells.  At the most recent VA examination in December 
2003, the veteran reported that he worked as a computer 
programmer but he was noted to be looking for a job.  There 
was no indication that the veteran's migraine headaches had 
any impact on his ability to perform his job.  

The evidence of record is not suggestive of very frequent 
prostrating attacks that are prolonged.  In other words, the 
evidence as a whole strongly suggests that the veteran indeed 
experiences attacks, but the prostrating attacks are not as 
frequent or prolonged as he claims and are consequently not 
productive of severe economic inadaptability.  He also 
experiences headaches that bother him for prolonged periods 
and sometimes quite frequently, but they do not appear to be 
completely prostrating as required by the rating criteria for 
the higher rating.  

In summary, while the veteran's migraines are characterized 
by prostrating attacks, they have not been characterized by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Consequently, 
the next higher schedular rating of 50 percent for migraines 
is not warranted on the available record.  As noted above, a 
VA examination was scheduled in April 2005 to help the 
veteran with his claim, but he did not appear and no 
explanation was given.  Because a higher rating cannot be 
established on the record as described above, and because the 
veteran did not provide good cause for his failure to appear, 
his claim for a higher rating must be considered on the 
available record.  38 C.F.R. § 3.655.  

Residuals of a Fracture of the Left Scaphoid

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215, which assigns a maximum 10 percent rating for 
limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion in line with forearm.  38 C.F.R. 
§ 4.71a (2006).  Further, the standardized range of motion 
for the wrist is plantar flexion to 80 degrees and 
dorsiflexion to 70 degrees and ulnar deviation to 40 degrees 
and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate 
I.

In this case, there is no evidence that the veteran has 
experienced any limitation of the range of motion of his left 
wrist.  The veteran was afforded a VA examination in February 
1994 to evaluate his left wrist.  Physical examination 
revealed that the veteran had full range of motion in his 
left wrist with tenderness and discomfort in range of motion 
without any synovitis.  Bilateral x-rays of the hand and 
wrist revealed no significant bone, joint, or soft tissue 
abnormality.  The veteran was diagnosed with status-post 
fracture of the left wrist.  The veteran was also afforded a 
VA examination in August 1996 to evaluate his left wrist.  
The veteran reported chronic pain in his left wrist 
particularly with keyboard work or when writing.  On physical 
examination the veteran's wrist movements were noted to be 
normal.  There was no limitation on dorsiflexion or palmar 
flexion.  The veteran was diagnosed with a history of left 
wrist fracture with minimal limitation of function.  VA 
treatment records reflect that the veteran has reported wrist 
pain but there was no evidence of synovitis or tendonitis.  
On physical examination of the wrists in July 1996, there was 
no sign of inflammation or degenerative changes or 
restriction of range of motion.  

As noted above, VA examinations were scheduled in June 2004 
and April 2005 to help the veteran with his claim, but he did 
not appear and no explanation was given.  Because a higher 
rating cannot be established on the record, and because the 
veteran did not provide good cause for his failure to appear, 
his claim for a higher rating must be decided on the 
available record.  38 C.F.R. § 3.655.  Here, the veteran's 
limitation of function due to pain cannot, on the available 
record, be equated to limitation of dorsiflexion to less than 
15 degrees or limitation of palmar flexion in line with the 
forearm.  Even with the pain complained of by the veteran, he 
has had normal motion on examination, which does not come 
close to these criteria for a compensable rating.  
Consequently, a compensable rating is not established by the 
record.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected migraine headaches or 
residuals of a fracture of the left scaphoid have reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluations on an extra-
schedular basis.  In this regard, the Board notes that 
neither of these disabilities has been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to require frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005), which sets forth 
certain notice and duty-to-assist requirements.  The Board 
has also considered the implementing regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Nevertheless, 
because the provisions of 38 C.F.R. § 3.655 require that the 
Board proceed with adjudication on the available record, as 
noted in the discussion above, further action under the VCAA 
is not necessary.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches is denied.

Entitlement to a compensable initial rating for residuals of 
a left scaphoid fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


